DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 06/24/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Interpretation - 35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 23, the claim limitations recite “means for receiving”, “means for transmitting” and “means for sending” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of “receiving”, “transmitting” and “sending” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions. 
Regarding the limitations “means for receiving”, “means for transmitting” and “means for sending”, the corresponding structure(s) can be found in FIG. 3 and paragraph [0011], a user equipment (UE) capable of supporting positioning, includes an external interface for receiving and sending messages; at least one memory; and at least one processor coupled to the external interface and the at least one memory, the at least one processor configured to: receive at least one reference signal resource configuration for transmitting reference signals for positioning; transmit or attempting to transmit the reference signals for positioning to one or more transmission-reception points; and send a reference signal transmission report to a network entity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, 17-26 and 28-30 are rejected under 35 U.S.C. §103 as being unpatentable over Ly (US 2018/0220392 A1) in view of Xiao et al. (US 2018/0049152 A1) hereinafter “Xiao”
As per claim 1, Ly discloses a method of supporting positioning of a user equipment (UE) performed by the UE, comprising: 
receiving at least one reference signal resource configuration for transmitting uplink (UL) reference signals for positioning (Ly, [0093], receiving configuration information indicating resources for transmitting the request; [0094], the received configuration is for the uplink UE positioning procedure)
transmitting or attempting to transmit the UL reference signals for positioning to one or more transmission-reception points (Ly, [0095], transmitting an uplink PRS to the base stations)
Ly does not explicitly disclose sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration.
Xiao discloses sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration (Xiao, [0077], send the cell subset information to the positioning server, where the cell subset information is used to indicate a cell pair whose reference signal measured value difference exceeds the difference threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to send a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Ly in order to determine a geographic location of a mobile station [0003]

As per claim 2, Ly in view of Xiao disclose the method of claim 1, wherein the UL reference signal transmission report further indicates that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration due to one or more of the following: the UE was unable to transmit the one or more of the UL reference signals; the one or more of the UL reference signals were transmitted with lower power than configured by the at least one reference signal resource configuration; the one or more of the UL reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration (Xiao, [0065], performs selection based on the beamforming configuration information) and any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to wherein the UL reference signal transmission report further indicates that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration due to the one or more of the UL reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration and have modified the teaching of Ly in order to reduce interference between positioning reference signals [0010]

As per claim 3, Ly in view of Xiao disclose the method of claim 1, wherein the UL reference signal transmission report further indicates reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to wherein the UL reference signal transmission report further indicates reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration and have modified the teaching of Ly in order to reduce interference between positioning reference signals [0010]

As per claim 4, Ly in view of Xiao disclose the method of claim 3, wherein the reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration comprise one or more of the following: unable to transmit due to a serving Cell change (Ly, [0080], transmit the measurements of the pilot signals, may use the measurements to identify serving cells); unable to transmit due to a collision with a downlink symbol; unable to transmit due to a collision with other uplink physical (PHY) channel; unable to transmit due to the at least one reference signal resource configuration being outside active bandwidth part; unable to transmit due to a collision with uplink or downlink radio frequency retuning time; transmitted the one or more of the UL reference signals with lower power than configured by the at least one reference signal resource configuration due to Carrier Aggregation Power limitations or Dual Connectivity (DC) or Maximum Permissible Exposure (MPE); transmitted the one or more of the UL reference signals using a spatial relation different than that configured by the at least one reference signal resource configuration due to a collision of a configured spatial relation with one of a higher priority channel; unable to transmit due to being in a discontinuous reception (DRX) mode; unable to transmit or transmitted the one or more of the UL reference signals with lower power than configured by the at least one reference signal resource configuration due to being in a low battery state; and any combination thereof.

As per claim 6, Ly in view of Xiao disclose the method of claim 1, further comprising: receiving a second at least one reference signal resource configuration for transmitting UL reference signals (Ly, [0092], UE receives a configuration for the at least one of the uplink UE positioning procedure)

As per claim 7, Ly in view of Xiao disclose the method of claim 1, wherein the at least one reference signal resource configuration is received from a location server (Ly, [0115], a UL PRS and report the timing (e.g., to a location server)) 

As per claim 8, Ly in view of Xiao disclose the method of claim 1, wherein the at least one reference signal resource configuration is received from a serving cell (Ly, [0080], use the measurements to identify serving cells)

As per claim 9, Ly in view of Xiao disclose the method of claim 8, wherein the serving cell is one of the one or more transmission-reception points (Ly, [0081], TRPs)

As per claim 10, Ly in view of Xiao disclose the method of claim 1, wherein the UL reference signals comprise sounding reference signals (SRS) (Ly, [0116], the UL PRS may be SRS…) 

As per claim 11, Ly in view of Xiao disclose the method of claim 1, wherein the network entity is one of a location server, a base station, or a transmission-reception point (Ly, [0115], a UL PRS and report the timing (e.g., to a location server))

As per claim 12, Ly discloses a user equipment (UE) configured for supporting positioning, comprising:
an external interface for receiving and sending messages (Ly, [0126], a user interface)
at least one memory (Ly, claim 27, at least one processor coupled to a memory) and
at least one processor coupled to the external interface and the at least one memory (Ly, claim 27, at least one processor coupled to a memory), the at least one processor configured to:
receive at least one reference signal resource configuration for transmitting uplink (UL) reference signals for positioning (Ly, [0093], receiving configuration information indicating resources for transmitting the request; [0094], the received configuration is for the uplink UE positioning procedure)
transmit or attempting to transmit the UL reference signals for positioning to one or more transmission-reception points (Ly, [0095], transmitting an uplink PRS to the base stations)
Ly does not explicitly disclose sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration.
Xiao discloses sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration (Xiao, [0077], send the cell subset information to the positioning server, where the cell subset information is used to indicate a cell pair whose reference signal measured value difference exceeds the difference threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to send a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Ly in order to determine a geographic location of a mobile station [0003]

As per claim 13, Ly in view of Xiao disclose the UE of claim 12, wherein the UL reference signal transmission report further indicates that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration due to one or more of the following: the UE was unable to transmit the one or more of the UL reference signals; the one or more of the UL reference signals were transmitted with lower power than configured by the at least one reference signal resource configuration; the one or more of the UL reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration (Xiao, [0065], performs selection based on the beamforming configuration information); and any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to wherein the UL reference signal transmission report further indicates that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration due to the one or more of the UL reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration and have modified the teaching of Ly in order to reduce interference between positioning reference signals [0010]

As per claim 14, Ly in view of Xiao disclose the UE of claim 12, wherein the UL reference signal transmission report further indicates reasons that the one or more of the UL reference signals
were not transmitted with the at least one reference signal resource configuration (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to wherein the UL reference signal transmission report further indicates reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration and have modified the teaching of Ly in order to reduce interference between positioning reference signals [0010]

As per claim 15, Ly in view of Xiao disclose the UE of claim 14, wherein the reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration comprise one or more of the following:
unable to transmit due to a serving Cell change (Ly, [0080], transmit the measurements of the pilot signals, may use the measurements to identify serving cells); unable to transmit due to a collision with a downlink symbol; unable to transmit due to a collision with other uplink physical (PHY) channel; unable to transmit due to the at least one reference signal resource configuration being outside active bandwidth part; unable to transmit due to a collision with uplink or downlink radio frequency retuning time; transmitted the one or more of the UL reference signals with lower power than configured by the at least one reference signal resource configuration due to Carrier Aggregation Power limitations or Dual Connectivity (DC) or Maximum Permissible Exposure (MPE); transmitted the one or more of the UL reference signals using a spatial relation different than that configured by the at least one reference signal resource configuration due to a collision of a configured spatial relation with one of a higher priority channel; unable to transmit due to being in a discontinuous reception (DRX) mode; unable to transmit or transmitted the one or more of the UL reference signals with lower power than configured by the at least one reference signal resource configuration due to being in a low battery state; and any combination thereof.

As per claim 17, Ly in view of Xiao disclose the UE of claim 12, wherein the at least one processor is further configured to: receive a second at least one reference signal resource configuration for transmitting UL reference signals (Ly, [0092], UE receives a configuration for the at least one of the uplink UE positioning procedure)

As per claim 18, Ly in view of Xiao disclose the UE of claim 12, wherein the at least one reference signal resource configuration is received from a location server (Ly, [0115], a UL PRS and report the timing (e.g., to a location server))

As per claim 19, Ly in view of Xiao disclose the UE of claim 12, wherein the at least one reference signal resource configuration is received from a serving cell (Ly, [0080], use the measurements to identify serving cells)

As per claim 20, Ly in view of Xiao disclose the UE of claim 19, wherein the serving cell is one of the one or more transmission-reception points (Ly, [0081], TRPs)

As per claim 21, Ly in view of Xiao disclose the UE of claim 12, wherein the UL reference signals comprise sounding reference signals (SRS) (Ly, [0116], the UL PRS may be SRS…) 

As per claim 22, Ly in view of Xiao disclose the UE of claim 12, wherein the network entity is one of a location server, a base station, or a transmission-reception point (Ly, [0115], a UL PRS and report the timing (e.g., to a location server))

As per claim 23, Ly discloses a user equipment (UE) configured for supporting positioning, comprising:
means for receiving at least one reference signal resource configuration for transmitting UL reference signals for positioning (Ly, [0093], receiving configuration information indicating resources for transmitting the request; [0094], the received configuration is for the uplink UE positioning procedure)
means for transmitting or attempting to transmit the UL reference signals for positioning to one or more transmission-reception points (Ly, [0095], transmitting an uplink PRS to the base stations) 
Ly does not explicitly disclose means for sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration.
Xiao discloses means for sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration (Xiao, [0077], send the cell subset information to the positioning server, where the cell subset information is used to indicate a cell pair whose reference signal measured value difference exceeds the difference threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to means for sending a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Ly in order to determine a geographic location of a mobile station [0003]

As per claim 24, Ly in view of Xiao disclose the UE of claim 23, wherein the UL reference signal transmission report further indicates that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration due to one or more of the following: the UE was unable to transmit the one or more of the UL reference signals; the one or more of the UL reference signals were transmitted with lower power than configured by the at least one reference signal resource configuration; the one or more of the UL reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration (Xiao, [0065], performs selection based on the beamforming configuration information); and any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to wherein the UL reference signal transmission report further indicates that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration due to the one or more of the UL reference signals were transmitted on a different beam than configured by the at least one reference signal resource configuration and have modified the teaching of Ly in order to reduce interference between positioning reference signals [0010]

As per claim 25, Ly in view of Xiao disclose the UE of claim 23, wherein the UL reference signal transmission report further indicates reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration (Xiao, [0437], a service signal is not transmitted on a frequency band overlapped with that of a cell that transmits a PRS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to wherein the UL reference signal transmission report further indicates reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration and have modified the teaching of Ly in order to reduce interference between positioning reference signals [0010]

As per claim 26, Ly in view of Xiao disclose the UE of claim 25, wherein the reasons that the one or more of the UL reference signals were not transmitted with the at least one reference signal resource configuration comprise one or more of the following:
unable to transmit due to a serving Cell change (Ly, [0080], transmit the measurements of the pilot signals, may use the measurements to identify serving cells); unable to transmit due to a collision with a downlink symbol; unable to transmit due to a collision with other uplink physical (PHY) channel; unable to transmit due to the at least one reference signal resource configuration being outside active bandwidth part; unable to transmit due to a collision with uplink or downlink radio frequency retuning time; transmitted the one or more of the UL reference signals with lower power than configured by the at least one reference signal resource configuration due to Carrier Aggregation Power limitations or Dual Connectivity (DC) or Maximum Permissible Exposure (MPE); transmitted the one or more of the UL reference signals using a spatial relation different than that configured by the at least one reference signal resource configuration due to a collision of a configured spatial relation with one of a higher priority channel; unable to transmit due to being in a discontinuous reception (DRX) mode; unable to transmit or transmitted the one or more of the UL reference signals with lower power than configured by the at least one reference signal resource configuration due to being in a low battery state; and any combination thereof.

As per claim 28, Ly in view of Xiao disclose the UE of claim 23, wherein the network entity is one of a location server, a base station, or a transmission-reception point, and wherein the at least one reference signal resource configuration is received from a location server or from a serving cell, the serving cell is one of the one or more transmission-reception points (Ly, [0115], a UL PRS and report the timing (e.g., to a location server))

As per claim 29, Ly in view of Xiao disclose the UE of claim 23, wherein the UL reference signals comprise sounding reference signals (SRS) (Ly, [0116], the UL PRS may be SRS…)  

As per claim 30, Ly discloses a non-transitory storage medium including program code stored thereon, the program code configures at least one processor in a user equipment (UE) for supporting positioning, comprising:
program code to receive at least one reference signal resource configuration for transmitting UL reference signals for positioning (Ly, [0093], receiving configuration information indicating resources for transmitting the request; [0094], the received configuration is for the uplink UE positioning procedure)
program code to transmit or attempting to transmit the UL reference signals for positioning to one or more transmission-reception points (Ly, [0095], transmitting an uplink PRS to the base stations)
Ly does not explicitly disclose program code to send a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration. 
Xiao discloses program code to send a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration (Xiao, [0077], send the cell subset information to the positioning server, where the cell subset information is used to indicate a cell pair whose reference signal measured value difference exceeds the difference threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Xiao related to program code to send a UL reference signal transmission report to a network entity, the UL reference signal transmission report indicating that one or more of the UL reference signals were not transmitted according to the at least one reference signal resource configuration and have modified the teaching of Ly in order to determine a geographic location of a mobile station [0003]

Claims 5, 16 and 27 are rejected under 35 U.S.C. §103 as being unpatentable over Ly in view of Xiao and further in view of Lee et al. (US 2016/0192376 A1) hereinafter “Lee”
As per claim 5, Ly in view of Xiao disclose the method of claim 4, they do not explicitly disclose wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID, or a frame ID that contains the one or more of the UL reference signals; a resource ID or resource set ID of the one or more of the UL reference signals; a reference ID of a first downlink signal that is configured for a spatial relation between a reference signal from a transmission-reception point and the UL reference signals configured with the at least one reference signal resource configuration if the one or more of the UL reference signals were not transmitted according to the spatial relation configuration of the at least one reference signal resource configuration; a spatial relation information according to which the one or more of the UL reference signals were transmitted if the one or more of the UL reference signals were transmitted using a different spatial relation than configured by the at least one reference signal resource configuration; a reference ID of a second downlink signal that is configured for path loss determination between a reference signal from a transmission-reception point and the UL reference signals configured with the at least one reference signal resource configuration; a symbol or a group of symbols of the one or more of the UL reference signals that were affected; a type of uplink channel affected if the one or more of the UL reference signals were not transmitted due to a collision with other uplink physical (PHY) channel; whether an uplink channel affected is periodic, semi-persistent, or aperiodic if the one or more of the UL reference signals were not transmitted due to a collision with other uplink physical (PHY) channel; a DRX configuration of the UE; and any combination thereof.
Lee discloses wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID (Lee, [0078], A TDD uplink/downlink subframe configuration may include a downlink subframe ‘ID’), or a frame ID that contains the one or more of the reference signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID or a frame ID that contains the one or more of the reference signals and have modified the teaching of Ly and Xiao in order to allocate the UL resource (Abstract)

As per claim 16, Ly in view of Xiao disclose the UE of claim 15, they do not explicitly disclose wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID, or a frame ID that contains the one or more of the UL reference signals; a resource ID or resource set ID of the one or more of the UL reference signals; a reference ID of a first downlink signal that is configured for a spatial relation between a reference signal from a transmission-reception point and the UL reference signals configured with the at least one reference signal resource configuration if the one or more of the UL reference signals were not transmitted according to the spatial relation configuration of the at least one reference signal resource configuration; a spatial relation information according to which the one or more of the UL reference signals were transmitted if the one or more of the UL reference signals were transmitted using a different spatial relation than configured by the at least one reference signal resource configuration; a reference ID of a second downlink signal that is configured for path loss determination between a reference signal from a transmission-reception point and the UL reference signals configured with the at least one reference signal resource configuration; a symbol or a group of symbols of the one or more of the UL reference signals that were affected; a type of uplink channel affected if the one or more of the UL reference signals were not transmitted due to a collision with other uplink physical (PHY) channel; whether an uplink channel affected is periodic, semi-persistent, or aperiodic if the one or more of the UL reference signals were not transmitted due to a collision with other uplink physical (PHY) channel; a DRX configuration of the UE; and any combination thereof.
Lee discloses wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID (Lee, [0078], A TDD uplink/downlink subframe configuration may include a downlink subframe ‘ID’), or a frame ID that contains the one or more of the reference signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID or a frame ID that contains the one or more of the reference signals and have modified the teaching of Ly and Xiao in order to allocate UL resource (Abstract)

As per claim 27, Ly in view of Xiao disclose the UE of claim 26, they do not explicitly disclose wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID, or a frame ID that contains the one or more of the UL reference signals; a resource ID or resource set ID of the one or more of the UL reference signals; a reference ID of a first downlink signal that is configured for a spatial relation between reference signal from a transmission-reception point and the UL reference signals configured with the at least one reference signal resource configuration if the one or more of the UL reference signals were not transmitted according to the spatial relation configuration of the at least one reference signal resource configuration; a spatial relation information according to which the one or more of the UL reference signals were transmitted if the one or more of the UL reference signals were transmitted using a different spatial relation than configured by the at least one reference signal resource configuration; a reference ID of a second downlink signal that is configured for path loss determination between a reference signal from a transmission-reception point and the UL reference signals configured with the at least one reference signal resource configuration; a symbol or a group of symbols of the one or more of the UL reference signals that were affected; a type of uplink channel affected if the one or more of the UL reference signals were not transmitted due to a collision with other uplink physical (PHY) channel; whether an uplink channel affected is periodic, semi-persistent, or aperiodic if the one or more of the UL reference signals were not transmitted due to a collision with other uplink physical (PHY) channel; a DRX configuration of the UE; and any combination thereof.
Lee discloses wherein the UL reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID (Lee, [0078], A TDD uplink/downlink subframe configuration may include a downlink subframe ‘ID’), or a frame ID that contains the one or more of the reference signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the reference signal transmission report further indicates one or more of the following: a slot ID, a subframe ID or a frame ID that contains the one or more of the reference signals and have modified the teaching of Ly and Xiao in order to allocate UL resource (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462